UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-6589



BUDDY MASON,

                                                 Plaintiff - Appellant,

             versus


RON ANGELONE; L. JARVIS; DR. HARLAND; NENA
ADAMS; MARK E. WILLIAMS, D.D.S.,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-01-309-7)


Submitted:    August 14, 2003                 Decided:   August 21, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Buddy Mason, Appellant Pro Se.    Alexander Leonard Taylor, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
George W. Wooten, Peter Duane Vieth, Eunice Park Austin, WOOTEN &
HART, P.C., Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Buddy Mason appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   See Mason v. Angelone,

No. CA-01-309-7 (W.D. Va. Mar. 31, 2003).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2